DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Hyman on 27 January 2021.

The application has been amended as follows: 

In claim 1, line 10, “rotational axis A” is changed to “said rotational axis A”.
In claim 1, line 15, “rotational axis A” is changed to “said rotational axis A”.
In claim 1, line 17, “second male longitudinal end part” is changed to “said second male longitudinal end part”.

These changes were made to avoid potential 112 antecedent basis issues with the claim.


Claim Interpretation
The applicant argues in the remarks filed 14 January 2021 that the 112(d) rejection of claim 5 is improper because claim 5 seeks protection for a whole control system, instead of just the oil transfer tube able to be used in a control system of claim 1. The examiner finds this argument convincing and the 112(d) rejection of claim 5 is withdrawn.
Claim 1 includes many amendments that correct the 112 issues previously presented in the final rejection from 18 November 2020. Lines 8 and 12 include the limitations “said first male longitudinal part”. While this does not exactly match the recitation of “a first male longitudinal end part”, the examiner felt that it was clear enough that “said first male longitudinal part” was referring to the end part originally set forth. The examiner felt that this wording was clear enough that no indefiniteness 112(b) rejection was required for these limitations.

Allowable Subject Matter
Claims 1-9 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164.  The examiner can normally be reached on Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745


/Christopher Verdier/            Primary Examiner, Art Unit 3745